Downey, C. J.
This was a suit by Clark against the appellant and another on a promissory note. The defendant Harrison G. Turpin answered, that by an agreement between the appellee and the other defendant, for whom he was security, the time for payment of the note had been extended without his consent, and that he was thereby discharged. There was a reply to the answer, to the second paragraph of which there was a demurrer, which was overruled, and an exception taken.
The question is the same as in the case of Menifee v. Clark, at this term, ante, p. 304, and must be decided in the same way.
The judgment is affirmed, with costs.